Citation Nr: 1753403	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  08-38 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral eye condition, including glaucoma and its residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to December 1980 and from February 1981 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision, of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in part, denied the Veteran's claim of entitlement to service connection for a bilateral eye condition, including glaucoma.
On September 2009, the Veteran appeared at the RO and testified at a travel board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

The Veteran's original claims file, to include his service treatment records, is missing and presumed lost. A rebuilt claims file was established in 2000. In addition, at the Board hearing, the Veteran provided copies of his file and documents associated with his service and post-service treatment.

The Board notes that, in addition to the paper claims file, these is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims. A review of the documents in that file reveals documents that are duplicative of the evidence in the paper claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, glaucoma had its onset during active duty.






CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for glaucoma are met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for glaucoma and the residual effects of this disability. Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

STRs show that the Veteran complained about vision problems in August 1983. Specifically, he complained of "frequent severe headaches 'as if pressure behind his eyes.' He complains of frequent flashes of white spots in his visual fields which usually precede the headaches." He also noted "bilateral dimming of vision and white flashes." There is no evidence of an opthomology consultation or follow-up treatment for these complaints. However, the Veteran's 1983 medical examination found that both eyes were "normal" prior to the Veteran departing service.

In a September 2009 Board hearing, the Veteran testified about his in-service vision problems, including "pressure on the eyes, black floaters, severe dizziness and white flashes with sudden head movement and fuzzy objects." See Hearing Testimony, dated September 16, 2009.

Private and VA medical records from 1997 through the present show that the Veteran has been receiving treatment for bilateral glaucoma. 

In March 2011, the Veteran had a VA ophthalmology examination regarding his glaucoma. The examiner diagnosed a current condition of glaucoma, but stated that there was no evidence to find that it had its onset in service. Specifically, the VA examiner found that the Veteran's "pigment dispersion glaucoma is not caused by or a result of injury in service. There are no records available to establish whether the disability first manifested in service or after discharge." The Board found that this examination did not properly address documented in-service complaints of vision problems or the Veteran's lay statements. See VA Examination, dated March 23, 2011.

In April 2015, the Veteran had a VA ophthalmology examination regarding his glaucoma. The examiner diagnosed a current condition of glaucoma, but was unable to provide a medical opinion regarding its' possible onset in service. The Board found that this examination did not properly address documented in-service complaints of vision problems or the Veteran's lay statements. See VA Examination, dated April 12, 2015.

In October 2017, the Board referred this claim to an opthamologist for an expert opinion regarding the onset of the Veteran's glaucoma. The examiner diagnosed the Veteran with pigmentary glaucoma. The examiner also noted that the Veteran's type of glaucoma usually "presents at a young age...pigmentary glaucoma is in fact a disease of young men, mostly...(and that) the patient was eventually diagnosed with pigmentary glaucoma." The examiner also not that "it is very likely that he had episodes of high eye pressure that lead to his symptoms." The examiner stated that the Veteran's pigmentary glaucoma is "at least as likely as not that his pigmentary glaucoma is causally related to vision complaints in service, specifically the complaints of flashes of light, spots and pressure in his eyes." See VA Expert Opinion, dated October 10, 2017.

The Board finds that the October 2017 opinion is dispositive in this case. The expert reviewed the entire claims file, including service treatment records, post-service treatment records, and the Veteran's lay statements. After the review, the expert provided a strong, detailed rationale for her findings that the Veteran's glaucoma had its onset in service. The Board finds that this well-reasoned and fully developed opinion supports the Veteran's claims regarding his vision problems while in service. Therefore, the Board finds that entitlement to service connection is warranted.


ORDER

Entitlement to service connection for a bilateral eye condition, including glaucoma and its residual effects, is granted.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


